Citation Nr: 0714926	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  04-41 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable rating for the residual 
conditions of a right fifth metacarpal fracture. 

2.  Entitlement to service connection for mouth lesions.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1967 to July 
1969. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied a 
compensable rating for the residual conditions of a fracture 
of the right fifth metacarpal and that denied service 
connection for mouth lesions.


FINDINGS OF FACT

1.  The veteran's residual conditions of a right fifth 
metacarpal fracture are manifested by chronic pain requiring 
the use of a splint at night and with no improvement with 
medication.  There is some flattening of the right fifth 
metacarpal joint but with very minimal residual deformity.  
The veteran is able to make a full fist with near normal grip 
strength.  There is flexion contraction of the proximal 
interphanangeal joint of 10-15 degrees, passively correctable 
to normal, and no muscle or nerve deficits.  X-rays showed a 
healed fracture with residual dorsal angulation of 25 degrees 
and no masses or lesions.   The minimal deformities do not 
affect function. 

2.  The veteran does not have a currently diagnosed condition 
involving mouth lesions.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for the residual 
conditions of a right fifth metacarpal fracture have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5227, 5230 
(2006).

2.  The criteria for service connection for mouth lesions 
have not been met.  38 U.S.C.A. § 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2006).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in August 2003 and February 
2004, and a rating decision in June 2004.   These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the October 2004 statement of the case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained an examination of the veteran's right hand 
and for skin disorders.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

Right Fifth Metacarpal Fracture

The veteran contends that the residual conditions of a 
fracture of his right fifth finger are more severe, and he 
seeks a compensable rating.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities. When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. The VA must take into account the veteran's entire 
medical history and circumstances.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).



Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  

Codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, and 4.59.   See Johnson v. Brown, 9 Vet. App. 7 (1996); 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of 
dysfunction due to pain must be supported by, among other 
things, adequate pathology. 
38 C.F.R. § 4.40.  "[F]unctional loss due to pain is to be 
rated at the same level as the functional loss when flexion 
is impeded."  Schafrath, 1 Vet. App. at 592.  Evaluating the 
disability under several diagnostic codes, the Board 
considers the level of impairment of the ability to engage in 
ordinary activities, including employment, and assesses the 
effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59; see DeLuca, supra.

Favorable or unfavorable ankylosis of the fifth finger does 
not warrant a compensable rating unless the condition is the 
equivalent of an amputation or if there is resulting 
limitation of motion of the other fingers or interference 
with the overall function of the hand.  38 C.F.R. § 4.71a, 
Diagnostic Code 5227.   Furthermore, a compensable rating is 
not warranted under Diagnostic Code 5230 for limitation of 
motion.  Id., Diagnostic Code 5230.  


The veteran sustained a right fifth metacarpal fracture in 
October 1968.  After four weeks in a cast, an X-ray showed 
misalignment of the joint.  However, an examiner noted that 
the veteran had no loss of function and could make a fist.  
The examiner prescribed strength-building exercises.  There 
was no follow-up treatment.  In March 1970, a private 
physician noted mild tenderness over the shaft of the right 
fifth small finger.  The veteran could make a good fist, and 
there was no swelling or muscle atrophy.  X-rays showed a 
healed fracture of the middle third of the right fifth finger 
in good position with no residual conditions. 

In July 1993, a VA examiner noted the veteran's reports of 
weakness, numbness, and pain in his right hand.  The examiner 
noted no tenderness or deformity of the metacarpals.  The 
veteran could make a fist and extend his fingers at all three 
joints.  The examiner noted concurrent X-rays showed that 
there may have been an undisplaced fracture of the fifth 
metacarpal shaft, but the indications were too close to 
normal to make a firm diagnosis.  The examiner noted no 
objective findings and no requirement for treatment. 

In a January 1995 RO hearing, the veteran stated that he 
experienced constant pain in his right small finger.  He 
stated that he took over-the-counter pain medication and that 
the finger occasionally "drew up" and "locked up" so that 
he had to pull it loose to stretch it out.  In February 1995, 
a VA examiner noted the same symptoms. He also noted that the 
veteran was working as a truck driver and that he fractured 
the right fourth finger at work three years earlier.  There 
is no record of this injury or treatment in the file.  The 
examiner noted a strong hand grip and no muscle atrophy.  The 
right small finger was lightly retracted in the resting 
position but could be voluntarily extended.  Although the 
examiner noted a slight tremor of the hands, worse on the 
right, pinprick tests were normal with no difference between 
the right and left hands.  X-rays were normal.  
Electromyography showed some latency of the right and left 
ulnar nerves consistent with carpal tunnel syndrome but there 
were no findings regarding the right fifth finger.  No 
further treatment was prescribed. 

In March 2004, a VA examiner noted the veteran's reports of 
chronic pain in the right fifth finger that had become worse 
in the previous four to five years requiring the use of a 
splint at night.  The veteran reported no improvement with 
the use of medications.  The examiner noted some flattening 
of the right fifth metacarpal joint but with very minimal 
residual deformity. There was no rotational deformity, and 
the veteran was able to make a full fist with grip strength 
measured as four-plus on a scale of one to five.  There was 
flexion contraction of the proximal interphanangeal joint of 
10-15 degrees, passively correctable to normal.  There were 
no nerve deficits.  X-rays showed a healed fracture with 
residual dorsal angulation of 25 degrees and no masses or 
lesions.   The examiner noted that the minimal deformity did 
not affect function. 

The Board concludes that a compensable rating for the 
residual conditions of a right fifth metacarpal fracture is 
not warranted.  There is no evidence of ankylosis or 
limitation of function of the right hand or adjacent fingers.  
There are no X-ray indications of arthritis.  The Board 
acknowledges that the veteran experiences pain at the site of 
the old fracture.  However, no pathology for the pain has 
been identified, and there is no loss of function.  See 
38 C.F.R. §§ 4.40, 4.45.  There is no evidence that the 
veteran is limited in his employment as a truck driver or in 
any other daily activities.  

The weight of the credible evidence demonstrates that the 
veteran's residual conditions of a right fifth metacarpal 
fracture do not warrant a compensable rating.  As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Mouth Lesions

The veteran contends that he has lesions of the mouth 
secondary to service-connected tinea versicolor, tinea pedis, 
and tinea cruris.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2006).  

Service medical records showed that the veteran was treated 
in the Republic of Vietnam in August 1968 for a neck rash, in 
January 1969 for a groin rash, and in February 1969 for 
athlete's foot.  In April 1969, a rash was noted on his face, 
neck, chest, and back and diagnosed as tinea versicolor.  
However, in April 1970, eight months after returning from 
Vietnam, a private dermatologist noted the veteran's report 
that his skin rash cleared shortly after returning to the 
United States.  On examination, the dermatologist noted no 
rash in any area. 

In February 1991, a VA examiner conducted a skin evaluation 
for exposure to herbicides in service.  The examiner noted 
the history of tinea versicolor, tinea cruris, and tinea 
pedis.  He noted the veteran's reports that the rashes 
including discoloration of his face "came and went" 
especially in the summer, but he noted no rash on the date of 
the examination.  VA outpatient treatment records from 1984 
to 1994 showed occasional treatment with topical medication 
for outbreaks of tinea cruris and tinea pedis.  In January 
1995, a VA examiner noted the veteran's reports of continued 
itching and lesions on his fingers and groin that 
occasionally were so severe that he could not dress or work.  
The examiner noted several areas of hyperpigmented and 
generalized dryness of the skin but no cutaneous eruptions 
and no involved areas of the face.  He diagnosed xerosis and 
hyperhydrosis of the palms and soles of the feet.  In 
February 1995, the RO granted service connection and a 
10 percent rating for tinea versicolor, cruris, and pedis 
under 38 C.F.R. § 4.118, Diagnostic Code 7806 (1995).  

In November 2001, a VA examiner noted the veteran's reports 
of continued outbreaks of skin spots and itching on his feet, 
groin, chest, and side of his face.  The examiner noted no 
skin abnormalities on the face on the day of the examination.  
However, he did note some slightly darker skin in the 
preauricular areas suggesting previous dermatitis at that 
location.  He did diagnose lichen simplex chroncius of the 
scrotum and mild tinea pedis.  

In January 2002, the RO denied an increased rating for the 
skin disorder. 
In July 2003, the veteran submitted an untimely notice of 
disagreement, contending that he had developed lesions in his 
mouth.  In August 2003, the RO provided correspondence with 
notice of the requirements for service connection for lesions 
of the mouth.  The RO requested that the veteran identify 
medical providers who treated him for the condition and that 
he submit any medical evidence or anything else in his 
possession relevant to the condition.  No evidence was 
received.  

The Board concludes that service connection for lesions of 
the mouth is not warranted because the veteran does not have 
a current disability related to mouth lesions.  Service 
medical records and all post-service treatment records are 
also silent for any such condition.  A facial rash near the 
ears was noted in service.  However, a rash on the face has 
not been observed on any subsequent examination although skin 
discoloration in the same area was noted as an indication of 
a previous outbreak.  The history of facial rash and 
discoloration were noted in the records and were considered 
in the most recent evaluation of the veteran's service 
connected tinea versicolor, cruris, and pedis.  The Board 
concludes that a separate examination for the condition is 
not warranted.  Although the veteran provided lay statements 
that he has mouth lesions, there is no evidence of the 
condition in service, in the 1991 herbicide evaluation, or in 
any VA outpatient treatment records when he was treated for 
skin rashes in other areas.   There is no evidence that such 
condition, if existing, is secondary to the service-connected 
tinea versicolor, cruris, and pedis.  38 C.F.R. § 3.159 (c) 
(4) (C).  

The weight of the credible evidence demonstrates that service 
connection for lesions of the mouth is not warranted because 
the veteran does not have a current diagnosed condition 
involving lesions of the mouth.  As the preponderance of the 
evidence is against this claim, the "benefit of the doubt" 
rule is not for application, and the Board must deny the 
claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

A compensable rating for the residual conditions of a 
fracture of the right fifth metacarpal is denied.  

Service connection for mouth lesions is denied. 



______________________________________________
JOSEPH A. ROSE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


